Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 5, 7, 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (patent application publication No. 2014/0281372) in view Bjorklund (patent application publication No. 2010/0313060).

1. (Cancelled).


the coprocessor comprising: a source vector register(Vv) to store a plurality of 8-bit source data elements; a destination vector register (Vd) to store a plurality of 8-bit destination data elements; a control vector register (Vu) to store a plurality of 8-bit control data elements, wherein the source data elements, the destination data elements, and the control data elements have a same number of data elements (e.g., see paragraph 0039 and figs.2,3 and paragraph 0034) ; a decoder (734)to decode a single coprocessor instruction (e.g., see paragraph 0094, 0040 and fig. 7), wherein the coprocessor instruction identifies the source vector register and the control


vector register (e.g., see paragraphs 00039-0042); an execution unit to execute the decoded coprocessor instruction, wherein the execution comprises: for each of the plurality of 8-bit destination data elements, identifying a source data element using a value included in the control data element corresponding to that destination data element, and based on the value, copying the identified source data element to that destination data element in the destination vector register(e.g., see paragraphs 0041-0044).
As to the use of a single source and destination register Ingle taught this limitation (e.g., see paragraphs 0057-0061) (in paragraph 0054 Ingle indicates that the data element values permuted using a horizontal permute control vector are written to at least one vector register). Ingle taught a write instruction that can selectively store the one register or more than on register depending of the value of the vertical permute control vector. This provides operation of the claimed invention when the vertical control vector indicates that each of the data permuted data elements from the source data register is to be stored in the same destination register.  [ Note even though the vector elements are stored in a temp register before being stored in the destination register the operation of copying each of the permuted elements  to a single destination register is still performed by Ingle. [The claims in the instant application do not require that no intermediate storage of the vector data elements in an intermediate or temporary register is performed]. 



Ingle did not expressly detail that the coprocessor was coupled to a processor Bjorkjund however taught a vector processor (206) (coprocessor) coupled to a processor (202) (e.g., see figs. 2 and paragraph 0028).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ingle and Bjorklund. Both references were directed toward the problems of processing vector operations in a data processor. One of ordinary skill in the art would have been motivated to incorporate the Bjorklund teachings of coupling a processor and vector coprocessor at least to optimize the operations of the system where operations such a vector operations on vectors data such as image data be performed using the vector coprocessor and other operations that do not use vector 

As to claim 5 Ingle and Bjorklund taught The system of claim 2, Borklund taught wherein the coprocessor instruction is identified to be executed as a type to be execute
by the coprocessor and is issued to the coprocessor (e.g., see fig. 2 and paragraph 0060).

As to claim 7 Ingle and Bjorklund taught The system of claim 2 Bjorklund taught a processor 200 that includes both the general processor and the vector processor and decoder sending signal for decoded instructions the processors(e.g., see paragraph 0060) but did not expressly detail wherein the processor and the coprocessor are on the same die. However one of ordinary skill would have been motivated to place the entire processor 200 including the general processor (202) and vector processor(206) on the same die to reduce system cost and increase speed of operation as when the instruction is decoded the signals would have been sent quickly to the processor(s) increasing throughput.

As to claim 8 Ingle and Bjorkjund taught The system of claim 2,Ingle taught wherein the same number of data elements is 32 (e.g., see paragraph 0034) however one of ordinary skill would have been motivated to increase the number of .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle and Bjorkjund as applied to claim 1 above, and further in view of Jha (patent application publication No. 2014/0281396).

As to claim 3 Ingle and Bjorkjund taught The system of claim 2, Jha taught wherein when the control data element includes a predefined plurality of zero bits, any value stored in that destination element is maintained (e.g.,. see fig. 2A and paragraph 0045) [when the corresponding value in mask register is zero the value of destination is maintained].

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ingle and Jha. Both references were directed toward the problems of processing vector operations in at data processor. One of ordinary skill in the art would have been motivated to incorporate the Jha teachings of masking the elements of the vector by maintaining the destination value when the index or mask portion is zero to provide efficient selection of the data that is to be operated on reduces the amount of processing saving energy of processing. Also the addition of the Jha teachings .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle and Bjorkjund as applied to claim 1 above, and further in view of Eyole-Monono (patent No. 9,557,995).

As to claim 4.Ingle and Bjorklund taught The system of claim 2, Eyole-Monono taught wherein the source vector register and destination vector register are a same register (e.g., see col. 17, lines 35-67).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ingle and Eyole-Monono. Both references were directed toward the problems of processing vector operations in at data processor. One of ordinary skill in the art would have been motivated to incorporate the Eyole-Monono teachings of combining the source and destination registers in to a single register at least to save encoding space (e.g., see col. 17, lines 35-67 of Eyole-Monono). Also the addition of the Eyole-Monono teachings would have yielded predictable results at least because both references were directed to processing using programmable processors performing similar processes.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle and Bjorkjund as applied to claim 2 above, and further in view of Horvath (patent application publication No. 2007/0250681).

As to claim 6 Ingle and Borklund taught The system of claim 2, Horvath taught wherein a special purpose core within the coprocessor for scientific computation executes the coprocessor instruction (e.g., see paragraphs 0002-0004 and fig. 1 )[note Horvath taught the vector processors are primarily built to handle large scientific and engineering calculations and the Horvath system includes a vector coprocessor operating on large amounts of data (e.g., see paragraph 0009) this provides the claimed special purpose core within the coprocessor for scientific computation that executes the coprocessor instruction] .

It would have been obvious to one of ordinary skill in the art to combine the teachings of Ingle and Horvath. Both references were directed toward the problems of processing vector operations in at data processor. One of ordinary skill in the art would have been motivated to incorporate the Horvath teachings of coupling a processor and vector coprocessor where the vector processor includes a specialized core for performing scientific calculations at least to optimized the operations of the system where operations such a vector operations on vectors data using the vector coprocessor and other operations that are on that that is not vector data be performed by the scalar processor the increase throughput. Also the addition of the Horvath teachings would have yielded predictable results at least because both .
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
The rejections are hereby maintained as set forth in the last office action and repeated above (and edited to address claim changes).
The Applicant argues in substance that the cited prior art does not teach “ an execution unit to execute the decoded coprocessor instruction, wherein the execution comprises: for each of the plurality of destination data elements identifying a source data element within the single source vector register using a value included in the control data element corresponding to the destination data element, and based on the value, copying the identified  source data element to the destination data element, and based on the value copying the identified source data element in the single vector register.  The Examiner contends that,  first of all, the embodiment where the permuted data element(s) from a vector register is selectively copied to corresponding  vector element of multiple vector registers was  discussed above in the outstanding rejection above. As to the source being a single vector register and the destination for each of the permuted vector elements being a single register Ingle taught this limitation ( In the embodiment in paragraphs 0057-0061 of Ingle) (note in paragraph 0054 Ingle indicates that the data element values permuted using a horizontal permute control vector are written to at least one vector register). Ingle taught a write instruction that can selectively store the permuted data to one register or more than on register(s)    [ Note: even though the vector elements are stored in a temp register before being stored in the destination register the operation of copying each of the permuted elements is still performed by Ingle. [The claims in the instant application to not require that no intermediate storage of the vector data elements in an intermediate or temporary register is performed]. 

Conclusion
The change in scope of the amended claims has necessitated a new search.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AIMEE J LI can be reached on 2-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC . COLEMAN

Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183